Title: To Thomas Jefferson from Caleb Haskell, 28 April 1801
From: Haskell, Caleb
To: Jefferson, Thomas



To the Honorable Thomas Jefferson Esqr President of the United States

I congratulate you upon your arival into the first seat of the Nation; after receiving a heavy Cannonadeing from the Prisses of the four N England states and many Popgun squibs from Individuals to stigmatize you as a Jackobin or an enemy to your Country, that many thousands of us was duped. into a Jealousy to believe that it possibly might be so—untill you arivd. into that seat of Honour to take the Helm of the Nation and there made Proclamation of your sentiments which has done Honour to yourself and to the Sons of Columbia; It has struck us all with admiration and I presume to say the major part of us in the N England states feel agreeable disappointed that you are at the head of the Nation hopeing you will ever feel Interested in a Republican Government; that the bassis of all Constitutions is the Sovereignty of the People and that from the People alone Kings Judges and Magistrates derive all theire authority
That Providence of God which builds up a Nation pulls down another and makes its appearance into Families
Amonge the Vicisitudes of this transatory state I have ben calld. of late to part with my Companion which has brought me to a determination to leave this place of my Residence; hopeing you will Remember me as Joseph of Old wishd. to be to the Chief Magistrate of Egypt and give me some lucrative Post in the United States; or to some foreign Port as your Honor shall see fit; in so doing you will much Oblige your humble Servt

Caleb Haskell


N.B Columbia the place of my residence is about 300 Miles east of Portsmouth the Metropolis of the State of N Hampshire which brings me not far from the division line that seperates us from the English Dominions, which Obliges me to present you with a recommendation from the selectmen of said Town not being able at such an extream part of the United states to furnish me with a Queen Easter to bear my message
Any post that will hansomly maintain me with my Industry I shall not refuse
April 28th 1801 Columbia in the County of Washinton district of Main State of Massachusetts

